     Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 1 of 53

                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS



JUSTIN B. SULLIVAN,           )
                              )
               Plaintiff,     )        CIVIL ACTION NO.
                              )        16-10713-DPW
v.                            )
                              )
DUMONT AIRCRAFT CHARTER, LLC, )
DUMONT AVIATION, LLC, and     )
KEVIN WARGO,                  )
                              )
               Defendants.    )



                        MEMORANDUM AND ORDER
                            March 7, 2019

     Plaintiff Justin B. Sullivan, a former employee of Dumont

Aircraft Charter, LLC, brings this lawsuit against his former

employer, its affiliate, Dumont Aviation, LLC, and the owner of

the businesses, Kevin Wargo (together “Defendants” or “Dumont”).

Mr. Sullivan claims that the Defendants failed to pay him

compensation for the work he did.      The Defendants have responded

with counterclaims against Mr. Sullivan, in which they contend

Mr. Sullivan has unlawfully retained money he did not earn.

Both parties have moved for summary judgment on Mr. Sullivan’s

claims.   For the reasons explained below, I will grant in part

and deny in part each motion.
               Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 2 of 53
                                                               I. FACTUAL BACKGROUND1

A.            The Parties

              Defendant Kevin Wargo is a director and co-owner of the

Dumont Group, LLC, a non-party to this litigation.                                          Defendants

Dumont Aircraft Charter, LLC and Dumont Aviation, LLC, are both

wholly-owned subsidiaries of the Dumont Group.                                          The Defendants

manage and operate charter flights on Federal Aviation

Administration Part 135 certificates.                                           These certificates permit

an operator to sell charter flights on a particular plane to

customers.                         Dumont generally receives a percentage of the

revenue, typically around 10%, from charters sold on aircrafts

they operate and manage, although it does not receive revenue

from every such charter.

              The Plaintiff Justin B. Sullivan made his living in the

aircraft charter industry as a broker.                                           For a time, before he

was engaged as an employee, Mr. Sullivan worked as a broker

selling charter to the Defendants.

                                                            
1  As both parties have moved for summary judgment, I consider
both of their affirmative statements of material fact in setting
forth these undisputed facts. The Defendants dispute some of
what Mr. Sullivan set forth in his statement of material facts.
However, Mr. Sullivan does not directly controvert or respond to
the Defendants’ statement of material fact, electing instead to
file a “statement of material facts to which there exists a
genuine issue to be tried.” Though I acknowledge that this
response at least partially complies with Local Rule 56.1, Mr.
Sullivan does not respond to the facts set forth in the
Defendants’ statement in the fashion contemplated by the Local
Rule. Under the circumstances, I will consider both the
Defendants’ response to Mr. Sullivan’s statement of material
facts and Mr. Sullivan’s response to the Defendants’ statement
of material fact to the degree that the responses cite to, and
are supported by, evidence of record.
                                                                         2 
 
     Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 3 of 53
B.   Mr. Sullivan’s Pre-Employment Interactions with the
     Defendants

     1.     The Cook Plane and Charter Commissions

     In August 2015, three months before Mr. Sullivan became an

employee of Dumont, he introduced a potential aircraft customer,

Gregg Cook, to Kevin Wargo.     Based on this introduction, Mr.

Sullivan and Dumont agreed that Dumont would pay Mr. Sullivan

$50,000 if Mr. Cook purchased an aircraft from Dumont, and that

Mr. Sullivan would receive 5% of future charter sales on the

aircraft.   This agreement was wholly separate from any

employment relationship and did not identify any further

responsibilities, conditions, or duties that Mr. Sullivan needed

to perform in order to be entitled to the 5% commission.          The

understanding of the parties with respect to the 5% commission

was also not part of any written agreement and the agreement did

not include a specific end date for residual commissions.           

     Mr. Cook signed an agreement to purchase the aircraft from

Dumont Aircraft Sales, LLC, a subsidiary of the Dumont Group, in

August 2015, and he paid a deposit at that time.        On November 1,

2015, Falcon 50-054, LLC (“Falcon”), an entity controlled by Mr.

Cook, purchased an aircraft with tail number N954DP from Dumont

Aircraft Sales, LLC, a Dumont affiliate that is not a defendant

in this case.   Falcon also signed an agreement to pay Dumont

Aircraft Charter, LLC, a 15% charter commission on flight

charges.    The Cook aircraft was placed in the Defendants’

charter fleet, where it would be made available to the public

                                   3 
 
               Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 4 of 53
for charter flights.                                           The Cook plane ceased to be part of the

aircraft charter program on August 22, 2017.

              On November 6, 2015, the Defendants gave the Plaintiff a

check for $50,000, in accordance with their agreement regarding

purchase of the Cook plane.

              On December 31, 2015, the Defendants paid Mr. Sullivan his

first residual commission payment, in the amount of $3,772, for

the November revenue generated by Mr. Cook’s plane.                                          On January

19, 2016, Kevin Wargo instructed Keith Wargo, the Chief

Financial Officer (“CFO”) for Dumont, to continue paying Mr.

Sullivan the 5% commission for charter sales of Mr. Cook’s

plane.                 On January 31, 2016, the Defendants paid Mr. Sullivan

his second residual commission payment, in the amount of

$11,527.78, for December 2015 charter revenue generated by the

Cook plane.

              Both the November and December 2015 commission payments

were paid as W-2 wages with applicable withholdings.2                                          On

February 18, 2016, Kevin Wargo instructed Keith Wargo, the CFO,

not to pay any further commissions to Mr. Sullivan.                                          Dumont,

nevertheless, continued to collect charter revenue from the Cook

plane from January 1, 2016 through August 22, 2017, when the

Cook plane left the Defendants’ charter program.




                                                            
2  When these payments were made, Mr. Sullivan was an employee of
the Defendants.
                                                                         4 
 
        Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 5 of 53
        2.   The Selldorff Aircraft Sale

        Before Mr. Sullivan became an employee of the Defendants,

he also introduced the Defendants to a second potential aircraft

buyer, Frank Selldorff.       Mr. Sullivan tried to encourage Mr.

Selldorff to purchase a particular Dumont aircraft, with

registration number N957DP.        Mr. Selldorff decided not to

purchase that plane.       Though Mr. Sullivan did not broker the

sale of a different aircraft to Mr. Selldorff, he remained in

contact with Kevin Wargo about Mr. Selldroff’s plans after the

introduction had been made.        For example, on September 2, 2015,

Mr. Sullivan emailed Kevin Wargo to let him know that Mr.

Selldorff seemed to be “narrowing in on a 601.”           Just over one

month later, Mr. Selldorff came back to Dumont and purchased a

Challenger 601 from Dumont Aircraft Sales, LLC.           The sale closed

on October 14, 2015.

C.      Mr. Sullivan’s Employment with Dumont

        In September 2015, Mr. Sullivan and the Defendants began

discussions about Mr. Sullivan formally joining Dumont as an

employee.     During the conversations regarding his employment,

Mr. Sullivan and Mr. Wargo negotiated the terms of Mr.

Sullivan’s compensation structure via email and during an in-

person meeting.      In the electronic communications, Mr. Wargo

never enumerated any deductions or withholdings from Mr.

Sullivan’s commission payments for costs or expenses of any

kind.    However, in an email exchange from September 14, 2015,

Kevin Wargo asked Mr. Sullivan about “ongoing expenses” for Mr.
                                      5 
 
     Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 6 of 53
Sullivan’s business and, in an email dated September 25, 2015,

the parties contemplated a number of “ongoing expenses,”

including compensation for Maria White, Mr. Sullivan’s

associate.

     The terms of Mr. Sullivan’s employment were set forth in a

written agreement (“the Term Sheet”) that Mr. Sullivan signed on

October 19, 2015.    His employment as the Sales Director for

Dumont formally began on November 4, 2015.

     1.      The Term Sheet

     The parties agree that the terms of Mr. Sullivan’s

employment were largely governed by the Term Sheet, which the

Defendants authored.    In its initial draft, the Term Sheet

contained no provisions regarding expenses.       The final version

included one provision regarding expenses, noting that Mr.

Sullivan’s reasonable travel expenses were to be covered by the

Defendants.    After several discussions and email communications

regarding a structure for compensation, Mr. Sullivan and Dumont

ultimately agreed to and signed a written Term Sheet agreement,

which set out the terms of Mr. Sullivan’s employment with Dumont

and his commission-only compensation structure.        Mr. Sullivan

specifically requested that he be compensated by sales

commission only.    He did not ask to be paid by the hour.

     Mr. Sullivan received an offer letter from the Defendants,

which he signed and returned by November 4, 2015.        That offer

letter incorporated the Term Sheet by reference, noting that Mr.

Sullivan’s “initial compensation package includes financial
                                   6 
 
     Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 7 of 53
compensation based on the agreement signed October 19, 2015.”

It also made clear that Mr. Sullivan’s start date for employment

was November 4, 2015 and that his employment was at-will.

     The Term Sheet further provided that Mr. Sullivan would be

eligible for a commission on aircraft charter flight sales.

Specifically, the Term Sheet made clear that “[t]hree percent of

gross flight charges revenue sales will be allocated as sales

department commissions.    Justin may receive up to 75% of this

number leaving 25% to be split amongst the remaining team.

Under mutual agreement . . . Justin can opt to reduce his share

of the profit.”   Any commission not paid to Mr. Sullivan was

retained by the Defendants.

     The commission was calculated based on flight charges,

which were determined when a customer accepted a flight quote

and the Defendants added it to the flight schedule.         Flight

charges were reported to owners in monthly statements issued by

the 20th of the month following the flight activity.        Flight

charges typically did not change unless there was an issue with

the flight or the routing changed.      Mr. Sullivan’s commission,

then, was calculated by adding up flight charges and paying him

the agreed percentage.    He received paychecks from Dumont

Crewing Services, LLC and Dumont Aircraft Charter, LLC.

     According to the Term Sheet, Mr. Sullivan was also entitled

to a commission on aircraft sales of “50% of aircraft sales

profit, up to $100,000, for closing aircraft sales.”         The Term

Sheet defined “closing aircraft sales” as follows: “Customer is
                                   7 
 
     Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 8 of 53
brought by Justin, worked by Justin, brought thru the process by

Justin, and Justin receives the signed contract, and the

transaction closes.”

     The Term Sheet included no reference to costs, expenses, or

other money to be deducted from Mr. Sullivan’s commission.

     2.      Mr. Sullivan’s Role as Sales Director

     As the Sales Director, Mr. Sullivan’s duties involved

proactive outreach to prospective aircraft buyers to discuss

aircraft sales opportunities.     Mr. Sullivan also provided quotes

to customers, engaged with brokers about potential charters, and

monitored air charter boards.     He regularly solicited customers

over the internet and by phone.      Mr. Sullivan worked from his

home in Massachusetts much of the time that he was employed by

the Defendants.    He also traveled to numerous states, including

Florida, New York, New Jersey, and Connecticut, to visit

aircraft sales clients or for business conferences.         Mr.

Sullivan rarely traveled to Delaware, where the Defendants are

located, making only five or six trips there.

     Mr. Sullivan does not have records of how many hours he

worked per day, week, or month because he did not keep track of

his hours.    However, he estimated that he worked approximately

250 hours per month based on the timestamps on his emails.             As

an employee of Dumont, Mr. Sullivan also booked charter flights

for the Defendants.

     3.      Wage Issues

     From November 4, 2015 to December 31, 2015, Mr. Sullivan
                                   8 
 
               Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 9 of 53
worked for the Defendants without receiving payment — whether in

the form of wages for in his role as Sales Director or in the

form of commissions for the Cook plane.                                  The Defendants paid Mr.

Sullivan’s portion of sales department commission on charter

flights for this period in February 2016.                                  Specifically, around

February 15, 2016,3 the Defendants paid Mr. Sullivan two-thirds

of the sales department commissions for November and December

2015, in the amount of $7,523.59.                                   The Term Sheet indicated that

Mr. Sullivan would be entitled to up to 75% of the sales

department commissions and, on December 29, 2015, Keith Wargo

wrote an email indicating the commission calculation was 75%.

Between November 4, 2015 and February 16, 2016, Mr. Sullivan and

the Defendants never agreed to modify the terms of Mr.

Sullivan’s commission structure.

              The Defendants did not pay any commissions, including for

sales of charter flights, to Mr. Sullivan for the period between

January 1, 2016 and February 16, 2016.                                  Mr. Sullivan was also

not paid any commissions for any charter flights that were

booked after December 31, 2015.

              4.             Maria White & Deductions from Mr. Sullivan’s
                             Commissions

              When he was engaged as an employee with the defendants, Mr.

Sullivan introduced a prospective employee, Maria White, to the

Defendants.                           The Defendants hired Ms. White to perform flight

                                                            
3  There is some indication in the record that this payment was
on February 12, 2016, and other indication it was on February
15, 2016. The exact date of the payment is immaterial.
                                                               9 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 10 of 53
operations work.   Ms. White was paid an annual salary of $60,000

in bi-weekly installments.    She also received employee benefits

from the Defendants, including health and dental insurance.            The

Defendants deducted $12,500 from Mr. Sullivan’s commission

payments in order to cover the wages and benefits for Ms. White

despite the fact that there was no written agreement between Mr.

Sullivan and the Defendants that authorized this.        Mr. Sullivan

objected to this deduction on February 10, 2016 in an email to

Keith Wargo.   He maintains that he and the Defendants never

discussed that he would pay for Ms. White’s salary or benefits

out of his commission.    Kevin Wargo testified that he spoke with

Mr. Sullivan and obtained his authorization to deduct the cost

of Maria White’s salary from Mr. Sullivan’s commission.         After

Mr. Sullivan’s employment with the Defendants ended, Ms. White

continued to work for them.

     5.   The Saperstein Sale

     During Mr. Sullivan’s employment with Dumont, Guy

Saperstein, a prospective aircraft buyer, signed an agreement to

purchase an aircraft from Dumont and paid a non-refundable

deposit of $250,000.   This sale never closed, and Mr. Saperstein

ultimately filed a lawsuit against Dumont seeking a refund of

his deposit.   The deposit was paid to the owner of the aircraft,

through Dumont, and spent on customizing the aircraft to Mr.

Saperstein’s specification.    The Defendants were involved in

other transactions with this plane, and they ultimately sold the

improved plane to another buyer.
                                  10 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 11 of 53
     6.      Lyon Aviation Flights

     When Dumont started its charter business, it struck an

agreement with another aircraft charter company, Lyon Aviation

(“Lyon”), to book charter flights with Lyon.       At that point,

Dumont had not yet received its charter company certificate, and

it was seeking to build a client base for its charter business.

During Dumont’s “start-up” period, it was willing to earn no

money on flights in order to build a loyal client base, and so

Dumont generated no profit on Lyon charter bookings prior to

January 1, 2016.

     At the time Mr. Sullivan joined Dumont, Dumont had only one

plane on its own Part 135 charter certificate, and the other

planes Dumont considered in its “fleet” were on Lyon’s charter

certificate.    Lyon’s charter certificate covered approximately

12 planes.    During Mr. Sullivan’s employment, in emails with

Kevin Wargo, Mr. Sullivan referenced their agreement, indicating

that he expected to be compensated on the Lyon bookings.         The

Defendants did not object to this understanding or correct Mr.

Sullivan’s impression.    In fact, Mr. Sullivan was instructed to

ease up on booking flights on planes on Lyon’s certificate

because he was already being compensated on these flights and

the increased wear on the planes could lead to maintenance

problems.    Moreover, representatives from Lyon and Dumont met

during Mr. Sullivan’s employment and agreed that Lyon would

receive revenue when a charter was sold on a plane on their

certificate and that Mr. Sullivan would be commissioned
                                     11 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 12 of 53
regardless of who sold the trip or what certificate the charter

flew on.

     The Defendants did not calculate the charter commission

portion of Mr. Sullivan’s commission until after they had

developed concerns with Mr. Sullivan’s performance.        At that

point the Defendants excluded Lyon bookings from Mr. Sullivan’s

charter commission.   Before that point, however, the Defendants

had paid Mr. Sullivan for some charter activity on planes on

Lyon’s certificate.

     The Defendants collected gross flight charge revenue from

charter customers and reported this income to plane owners on

monthly customer statements.     This revenue was reflected under

“Aircraft Income” on monthly statements, regardless of whether

the plane was on Lyon’s or Dumont’s certificate.        In addition to

collecting gross flight charges, building a client base, and

keeping individual plane owners happy with high plane

utilization, Dumont also received monthly income from owners for

each plane in its fleet, including those on Lyon’s certificate.

The monthly income included a monthly hangar rent of $4000 and a

monthly management fee of $4000.        In addition, flying charters

added wear and tear to the planes, which generated maintenance

income for Dumont.

     7.    Owner Flights, Dry Leases, and Other Revenue

     An “owner” flight, when a person who owns an aircraft books

a charter flight on that aircraft, does not generate any revenue

for Dumont.   The owner of the aircraft pays only the operating
                                  12 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 13 of 53
costs and expenses related to the flight.       Because Mr. Sullivan

was only entitled to a commission if a flight generated revenue,

he was not entitled to, and does not seek, commissions for owner

flights.

     Dry lease flights, where one owner books a flight on

another owner’s aircraft, and all other instances of someone

other than the aircraft’s owner flying on their own plane, is

flight activity that is reported to aircraft owners as aircraft

revenue.   Any dry lease flights that occurred during Mr.

Sullivan’s employment were set up prior to his start date.         Mr.

Sullivan did not contemplate whether dry leases were excluded

from the contract when he negotiated the terms of the employment

agreement with Dumont.

     8.    Mr. Sullivan’s Departure from Dumont

     Just before Mr. Sullivan left Dumont, Dumont discovered

that Mr. Sullivan had accepted a charter client’s payment

directly and had failed to remit the entire payment to Dumont.

Mr. Sullivan ultimately paid the balance of the funds owed to

Dumont after Dumont’s accounting department discovered this

payment and asked Mr. Sullivan to return the money.

     In an email exchange on February 16, 2016, Mr. Sullivan

voluntarily terminated his employment and the parties outlined

an agreement to separate and move forward.       It was Dumont’s

understanding that the parties had agreed to part ways amicably,

with no past or future monetary obligations owed by either side.

In this email exchange, Mr. Sullivan did not mention being owed
                                  13 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 14 of 53
any commissions or compensation; nor did he indicate that he was

owed commissions in perpetuity after his employment had ended.

However, Mr. Sullivan did indicate that he believed Ms. White’s

wages and benefits were being improperly deducted from his pay

and that his commission statement had excluded significant gross

charter revenue flight activity.

                       II. PROCEDURAL BACKGROUND

     On April 13, 2016, Mr. Sullivan filed this action alleging

violations of the Massachusetts Wage Act (the “Wage Act”) M.G.L

c. 149 § 148, the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 207, breach of contract, and unjust enrichment and quantum

meruit.   After the Defendants filed a motion to dismiss, I

allowed Mr. Sullivan to file an amended complaint.

     On April 11, 2017, Mr. Sullivan filed a motion to compel

the Defendants to comply with discovery, alleging that the

Defendants had refused to produce documents necessary to

calculate his unpaid commissions.       On April 25, 2017, I referred

the case to Magistrate Judge Donald L. Cabell.       Judge Cabell

heard argument from the parties concerning the motion to compel

discovery, and on May 26, 2017, he ruled that the motion should

be allowed in part and denied in part.

     On July 5, 2017, Mr. Sullivan filed a motion for sanctions

under Rule 37 because the Defendants had failed to produce owner

statements, records of flight activity, and other relevant

discovery materials.    The Defendants filed an opposition on July

26, 2017.   On September 12, 2017, Judge Cabell granted the
                                  14 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 15 of 53
motion for sanctions, ordering the Defendants to pay Mr.

Sullivan’s “reasonable fees incurred in filing the motion for

sanctions.”                           On September 26, 2017, the Defendants filed an

objection to Judge Cabell’s order.

              On February 16, 2018, the Defendants filed a motion for

partial summary judgment, requesting summary judgment in their

favor on “each of Counts I through V.”4                              The same day, Mr.

Sullivan filed a motion for partial summary judgment on Counts

I, II, and III, and sought dismissal of the Defendants’

counterclaims.

              On March 9, 2018, Mr. Sullivan filed a motion to strike the

Defendants’ motion for summary judgment on two grounds.                              First,

Mr. Sullivan requested that the Defendants’ motion be stricken

to the extent it exceeded twenty pages.                              Alternatively, Mr.

Sullivan requested that the motion be stricken in its entirety

because the Defendants’ counsel failed to meet and confer with

Mr. Sullivan’s counsel prior to filing the motion.                              On March 23,

2018, the Defendants filed an opposition to the motion to

strike.

              On May 13, 2018, I held a hearing on the motions for

summary judgment and Mr. Sullivan’s motion to strike.

Recognizing the complexity of the factual record in this case, I

sought further briefing from the parties with respect to certain



                                                            
4  Mr. Sullivan has only alleged four claims against the
Defendants.
                                                               15 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 16 of 53
elements of the factual record.     The parties thereafter filed

supplemental submissions.

     The objection to Judge Cabell’s order, the motions for

summary judgment, and the motion to strike are now ripe for

review and resolution by me.     I will first address the motion to

strike because its disposition frames how I approach the motions

for summary judgment.    I will then turn to the motions for

summary judgment.    Finally, I will address the Defendants’

objections to Judge Cabell’s order.

                        III. MOTION TO STRIKE

     Mr. Sullivan has moved to strike the portion of the

Defendants’ memorandum in support of their motion for summary

judgment that exceeds twenty pages because the extra two and a

half pages violate the local rules of this court concerning

length of filings.    See D. MASS. R. 7.1(b)(4) (“Memoranda

supporting or opposing allowance of motions shall not, without

leave of court, exceed 20 pages, double-spaced.”).

Alternatively, Mr. Sullivan moves to strike the entirety of the

Defendants’ motion for summary judgment because the Defendants

failed to meet and confer with Mr. Sullivan prior to filing

their motion.   See D. MASS. R. 7.1(a)(2) (“No motion shall be

filed unless counsel certify that they have conferred and have

attempted in good faith to resolve or narrow the issue.”).

     There is no dispute that the Defendants did not seek leave

of the court to file a memorandum that exceeded twenty pages.

Nor is there any dispute that the Defendants failed to meet and
                                  16 
 
     Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 17 of 53
confer with Mr. Sullivan prior to filing the present motion for

summary judgment, even if Mr. Sullivan similarly reneged on this

obligation.

     Though these violations of the local rules are irksome, I

will not exclude the final two and a half pages of the

Defendants’ memorandum.     I will also not strike the entirety of

Defendants’ memorandum in support of the motion because their

counsel did not bother to meet and confer with Mr. Sullivan’s

counsel prior to filing oversized submissions in connection with

their motion for summary judgment.       While Defendants should have

been more attentive to the letter of the Local Rule, I will

consider the entirety of the memorandum submitted, especially

since my concern, as I indicated during the May 23, 2018

hearing, is to reach a just resolution on the merits.

     Consequently, Mr. Sullivan’s motion to strike will be

denied.

                  IV. MOTIONS FOR SUMMARY JUDGMENT

A.   Standard of Review

     Summary judgment is appropriate when “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         FED. R. CIV.

P. 56(a).   “A dispute is ‘genuine’ if ‘a reasonable jury, drawing

favorable inferences, could resolve it in favor of the nonmoving

party.’”    Velazquez-Perez v. Developers Diversified Realty

Corp., 753 F.3d 265, 270 (1st Cir. 2014) (quoting Triangle

Trading Co. v. Robroy Indus., 200 F.3d 1, 2 (1st Cir. 1999)).
                                   17 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 18 of 53
“A fact is ‘material’ only if it ‘possess[es] the capacity to

sway the outcome of the litigation under the applicable law.’”

Vineberg v. Bissonnette, 548 F.3d 50, 56 (1st Cir. 2008)

(quoting Cadle Co. v. Hayes, 116 F.3d 957, 960 (1st Cir. 1997))

(citation and internal quotation marks omitted).        In deciding

the motion, I draw all reasonable inferences in favor of the

nonmovant.     Id.

     At summary judgment, “the onus falls upon the moving party

to aver ‘an absence of evidence to support the nonmoving party’s

case.’”     LeBlanc v. Great Am. Ins. Co., 6 F.3d 836, 841 (1st

Cir. 1993) (quoting Garside v. Osco Drug, Inc., 895 F.2d 46, 48

(1st Cir. 1990)) (citation and internal quotation marks

omitted).    The burden then shifts to the nonmovant to present

evidence sufficient to allow a finding in its favor at trial.

Id. at 841-42.

     “Cross-motions [for summary judgment] . . . require [the

court] to determine whether either of the parties deserves

judgment as a matter of law on facts that are not disputed.”

School Union No. 37 v. United Nat. Ins. Co., 617 F.3d 554, 559

(1st Cir. 2010) (quoting Littlefield v. Acadia Ins. Co., 392

F.3d 1, 6 (1st Cir. 2004)) (citation and internal quotation

marks omitted).      Each motion must be considered separately, with

inferences drawn “against each movant in turn.”        Merchants Ins.

Co. of N.H., Inc. v. U.S. Fidelity & Guar. Co., 143 F.3d 5, 7

(1st Cir. 1998).


                                   18 
 
     Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 19 of 53
B.   Analysis

     Both parties here have moved for summary judgment on the

claims under the Wage Act, the FLSA, and the common law claims.

Mr. Sullivan argues that Defendants violated the Wage Act by

failing to pay him any wages in November 2015, failing to pay

him the 75% commission rate he was entitled to in November and

December 2015, deducting Ms. White’s salary from his commission

in November and December 2015, and failing to pay him any wages

or commissions after December 31, 2015.       Mr. Sullivan also

contends that the Defendants violated the FLSA by failing to

timely pay him the minimum wage during the term of his

employment.   He argues that the Defendants breached their

contract with him by failing to pay him a 5% commission on

charter flights on the Cook plane beginning on January 1, 2016.

Finally, Mr. Sullivan argues that the Defendants’ counterclaim

should be dismissed because they have failed to allege a

compensable injury.

     Unlike that of Mr. Sullivan, the Defendants’ motion for

summary judgment focuses on individual transactions, rather than

on the individual claims.     At its core, however, the Defendants’

motion rests on their argument that Mr. Sullivan was not

entitled to any wages during his term of employment, that he

falls outside the scope of the FLSA because he is an “outside

salesperson,” and that his common law claims for breach of

contract and unjust enrichment are preempted by the FLSA.


                                   19 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 20 of 53
              The Defendants also contend that Mr. Sullivan’s emotional

distress claim is preempted by the FLSA and that neither a claim

for a breach of contract nor a claim under the Wage Act allow

for emotional distress damages.                                       Though Mr. Sullivan’s counsel

initially contended that emotional distress may be recoverable

in some circumstances, Mr. Sullivan ultimately waived his claim

for emotional distress.                                        Consequently, I need not consider

emotional distress when deciding the present motions for summary

judgment.5

              Though I am mindful of the need to treat each motion for

summary judgment independently, it strikes me as appropriate

here to evaluate the two motions together, especially since the

arguments made in the two sets of memoranda are identical.                                         In

the interest of brevity, and clarity, then, I will address the

two summary judgment motions and proceed claim by claim,

addressing particular transactions simultaneously as necessary.




                                                            
5 Even if the claim had not been waived, I am satisfied Mr.
Sullivan could not recover for emotional distress. “[D]amages
for mental suffering are generally not recoverable in an action
for breach of contract.” John Hancock Mut. Life Ins. Co. v.
Banerji, 858 N.E.2d 277, 288 (Mass. 2006). However, “[d]amages
for emotional distress may be recovered if they result from
physical harm, . . . or are the result of intentional or
reckless conduct of an extreme and outrageous nature.” Id.
(citations omitted). There are no allegations here that Mr.
Sullivan suffered any physical harm or that the Defendants
engaged in the kind of extreme and outrageous conduct that would
warrant emotional distress damages.
                                                                     20 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 21 of 53
              1.             The Wage Act Claim6

              Mr. Sullivan first brings a claim against Dumont for

violations of the Massachusetts Wage Act (“the Wage Act”).                                            The

Wage Act is intended to “prevent an employer from unreasonably

detaining an employee’s wages” by providing “a cause of action

for loss of wages and other benefits.”                                          McAleer v. Prudential

Ins. Co. of America, 928 F. Supp. 2d 280, 287 (D. Mass. 2013).

It applies to “the payment of commissions when the amount of

such commissions, less allowable or authorized deductions, has

been definitely determined and has become due and payable.”

M.G.L. c. 149, § 148.                                          “Massachusetts courts have held that

‘definitely determined’ means that ‘the amount owed the

plaintiff [is] arithmetically determinable.’”                                          Comley v. Media


                                                            
6 During the May 23, 2018 hearing, Plaintiff’s counsel conceded
that the claims relating to payment with respect to the Cook
plane fall outside the scope of the Wage Act because the
agreement between the parties with respect to that particular
aircraft was entered into before Mr. Sullivan became an employee
of Dumont. Based on my discussion with counsel during that
hearing, I conclude that the Selldorff sale, which was also pre-
employment, also falls outside the scope of the Wage Act, which
governs specifically the relationship between employers and
employees. See also M.G.L. c. 149 §§ 148. Consequently, the
claims with respect to these two transactions also fall outside
the scope of the Fair Labor Standards Act (“FLSA”).
  Furthermore, Mr. Sullivan only argues that he can recover
money for the Saperstein aircraft under a theory of unjust
enrichment and does not raise this claim as part of his claims
under the Wage Act.
  Therefore, I will not consider the arguments made by either
party with respect to the Cook plane, the Selldorf plane, or the
Saperstein plane here. All three transactions are addressed
below, with respect to Mr. Sullivan’s claims for breach of
contract and unjust enrichment.


                                                                       21 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 22 of 53
Planning Grp., 108 F. Supp. 3d 6, 10 (D. Mass. 2015) (quoting

Wiedmann v. The Bradford Grp., Inc., 831 N.E.2d 304, 312 (Mass.

2005), superseded by statute on other grounds, M.G.L. c. 149,

§ 150 (internal quotation marks omitted).       The Wage Act also

makes clear that employers must pay their employees weekly, bi-

weekly, or, only if elected by the employee, monthly, and that

this payment schedule is to be followed without exception.

M.G.L. c. 149, § 148 (“No person shall by a special contract

with an employee or by any other means exempt himself from this

section.”).

     Mr. Sullivan’s Wage Act claim rests on his allegation that

Defendants violated the terms of the statute in four ways:

first, by failing to pay him 75% of sales commissions, the term

he contends was agreed to in his employment contract; second, by

deducting Ms. White’s salary from Mr. Sullivan’s commission

payments without his authorization; third, by failing to pay him

the minimum wage, or any wage at all, from November 4, 2015

until December 31, 2015; and finally, by failing to pay him for

any work performed after January 1, 2016.

     The Defendants respond to these allegations by arguing that

their conduct was consistent with the understanding of the

parties, as evidenced both in the Term Sheet and in

conversations between Mr. Sullivan and Mr. Wargo.        The

Defendants also argue that Mr. Sullivan is not entitled to post-

employment commission payments because there is no reference in

the Term Sheet to whether he would be paid after the termination
                                  22 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 23 of 53
of his employment.    Even if Mr. Sullivan could show that he was

entitled to post-employment commissions, the Wage Act would not

apply because future commissions were not “definitely

determined” at the time Mr. Sullivan quit.

     I address each basis raised by Mr. Sullivan in turn.

            a.   The 75% Sales Commission

     Mr. Sullivan first contends that the Defendants violated

the Wage Act by failing to pay him in accordance with the Term

Sheet.    Essentially, Mr. Sullivan maintains that the Term Sheet

dictated that he be paid 75% of the sales department’s

commissions unless the parties mutually agreed upon a lesser

amount.    Although Mr. Sullivan never agreed to a reduction, the

Defendants only paid him two-thirds of the sales department’s

commissions, essentially withholding wages he had properly

earned.    The Defendants dispute Mr. Sullivan’s interpretation of

that contract term, arguing that the Term Sheet does not require

he be paid a 75% commission and that the interpretation of this

provision of the Term Sheet presents a genuine issue of material

fact precluding the entry of summary judgment.

     The interpretation of a contract is “a question of law for

the court” and courts “generally will accord no deference to a

party’s interpretation of a contract but, rather, will focus on

the language of the instrument to effectuate its terms.”         Balles

v. Babcock Power Inc., 70 N.E.3d 905, 911 n. 12 (Mass. 2017).

“The determination of ambiguity in a contract is also a question

of law.”    Id. at 911 (internal citations omitted).      Language in
                                  23 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 24 of 53
a contract is ambiguous when it “can support a reasonable

difference of opinion as to the meaning of the words employed

and the obligations undertaken.”        Id.   However, if a contract is

unambiguous, “it must be construed according to its plain

meaning.”   Id.   When a contract’s terms contain ambiguity, I may

consider extrinsic evidence to determine the meaning of the

contract.   Id. at 911-12.

     Additionally, when contractual language is ambiguous, “it

is construed against the drafter, ‘if the circumstances

surrounding its use . . . do not indicate the intended meaning

of the language.’”    James B. Nutter & Co. v. Estate of Murphy,

88 N.E.3d 1133, 1139 (Mass. 2018) (quoting Merrimack Valley

Nat’l Bank v. Baird, 363 N.E.2d 688 (Mass. 1977)).        “The author

of the ambiguous term is held to any reasonable interpretation

attributed to that term which is relied on by the other party.”

Id. (citation and internal quotation marks omitted).        Finally,

contracts are to be construed as a whole, “so as ‘to give

reasonable effect to each of [their] provisions.’”         Id. (quoting

J.A. Sullivan Corp. v. Commonwealth, 494 N.E.2d 374 (Mass.

1986)).

     The parties emphasize different portions of the Term Sheet

in support of their contradictory claims about the meaning of

the contract and the wages that Mr. Sullivan was owed.

Fundamentally, the parties differ on how to properly interpret a

provision that says Mr. Sullivan “may receive up to 75%” of the

“three percent of gross flight charges revenue sales” that is
                                  24 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 25 of 53
“allocated as sales department commissions.”       [See Dkt. No. 94-

24, Term Sheet].    Mr. Sullivan emphasizes the fact that,

immediately following this provision, the Term Sheet contains

language that notes that “[u]nder mutual agreement

(Dumont/Justin), Justin can opt to reduce his share of the

profit.”    [Id.]   The Defendants focus on the fact that the

language clearly states Mr. Sullivan may receive up to 75%, but

does not guarantee, at least not clearly, that he will receive

at least 75%.

        Reading the contract as a whole, I conclude that the Term

Sheet is not ambiguous as a matter of law and that Mr.

Sullivan’s understanding of the relevant provision is the

correct one.    The Defendants’ interpretation of the contract

would effectively render the language that the parties could, by

mutual agreement, reduce Mr. Sullivan’s share of the profit

meaningless.    It would allow the Defendants, unilaterally, to

pay Mr. Sullivan below the 75% rate set by the Term Sheet,

meaning the requirement that the parties mutually agree to lower

Mr. Sullivan’s rate of pay would be superfluous.

        Even if the contract were ambiguous, there is no dispute

that the Defendants drafted the Term Sheet and that Mr.

Sullivan’s understanding of the term sheet was reasonable.

Under Massachusetts law, then, Mr. Sullivan’s interpretation

would govern because the ambiguous language would be construed

against the drafter.     See James B. Nutter & Co., 88 N.E.3d at

1139.    Finally, there is extrinsic evidence confirming Mr.
                                  25 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 26 of 53
Sullivan’s interpretation of the relevant provision.                          Keith

Wargo emailed Mr. Sullivan on December 29, 2015, confirming that

Mr. Sullivan had a conversation with Kevin Wargo that indicated

Mr. Sullivan would receive two different types of commission for

his work.                       One would be “the 75% of 3% of total charter

revenue.”                       There is also no evidence on the record that Mr.

Sullivan ever agreed to a reduced percentage.

              Consequently, Mr. Sullivan is entitled to 75% of the sales

commissions as provided in the Term Sheet, and is entitled to

recover the difference between what he was, in fact, paid, and

the amount owed on “gross flight charge revenues sales” for the

period of his employment.7

                             b.             Ms. White’s Salary
              Mr. Sullivan next contends that the Defendants violated the

Wage Act by deducting Ms. White’s salary from his commission

earnings, thereby paying him less than he was owed under the

Term Sheet.                           The Term Sheet, he argues, contains no language

about Ms. White’s compensation and certainly does not operate to

make him responsible for paying her salary.                          The Defendants in

turn argue that genuine issues of material fact preclude summary

judgment on this claim because Mr. Sullivan had verbally agreed

                                                            
7 There is some dispute about what should properly be included in
a calculation of the sales commissions. In particular, the
parties disagree about what constitutes “gross flight chare
revenues sales.” I will address this question below, along with
my consideration of Mr. Sullivan’s claims that Dumont’s failure
to pay him the minimum wage from November 4 to December 31,
2015, and its failure to pay him for any work performed after
January 1, 2016, constituted violations of the Wage Act.
                                                               26 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 27 of 53
to deduct the cost of Ms. White’s salary from his commission

during negotiations over the terms of his employment.

     Mr. Sullivan treats the Term Sheet as a final written

contract, intended by the parties as a statement of their

complete agreement.   By contrast, the Defendants treat the Term

Sheet as just one portion of the agreement they struck with Mr.

Sullivan, encouraging me to consider oral agreements struck

between the parties prior to the Term Sheet being finalized and

signed.   As a general rule, “[w]ritten agreements may not be

varied or added to by parol evidence of antecedent or

contemporaneous negotiations.”      Winchester Gables, Inc. v. Host

Marriott Corp., 875 N.E.2d 527, 533 (Mass. App. Ct. 2007)

(citation and internal quotation marks omitted).        However, the

parol evidence rule only applies where it is clear that the

written contract was “intended by the parties as a statement of

their complete agreement.”    Id.    Here, the Term Sheet does not

include an integration clause indicating that it represented the

complete agreement between the parties with respect to the

conditions of Mr. Sullivan’s employment, meaning it is not

immediately clear the Term Sheet did, in fact, represent the

complete agreement.

     Nor is it immediately clear that the agreement between the

parties with respect to Ms. White should be considered part of

the agreement evidenced by the Term Sheet at all.        Indeed, the

parties suggested to me during the May 2018 hearing that the

agreement relating to Ms. White may be part of a separate
                                    27 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 28 of 53
agreement about Mr. Sullivan’s cost structure.       Mr. Wargo

testified that he and Mr. Sullivan orally agreed that Dumont

would hire Ms. White at Mr. Sullivan’s request so long as her

salary came out of Mr. Sullivan’s earnings prior to signing the

Term Sheet.

     Mr. Sullivan does not contest that this conversation took

place, but argues that he never agreed to have Ms. White’s

salary and benefits deducted from his wages.       The conversation,

he argued, included a discussion of Mr. Sullivan’s other

expenses, including his travel and software costs.        These other

terms were ultimately rejected during negotiations, Mr. Sullivan

argues, and the entirety of what the parties agreed to was

included in the Term Sheet, meaning any conversation about Ms.

White’s salary may not be considered an independent agreement.

     In attempting to exclude any extrinsic evidence, Mr.

Sullivan contends that any prior oral agreement regarding Ms.

White’s salary would vary the unambiguous terms of the contract.

However, there are no words in the contract regarding deductions

or Ms. White, or regarding any of Mr. Sullivan’s expenses.

Accordingly, I may consider evidence of record concerning a

prior oral agreement without “varying” the unambiguous terms of

the contract.

     Mr. Sullivan also argues that, by considering parol

evidence about Ms. White’s salary, I am essentially inferring a

term into the contract.    While I may do so when the “parties to

an agreement entirely fail to foresee the situation which later
                                  28 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 29 of 53
occurs and gives rise to the dispute,” I may not do so when, as

here, the parties specifically discussed, and ultimately

rejected, a particular contract term.      John Hancock Life Ins.

Co. v. Abbott Labs., 863 F.3d 23, 37-38 (1st Cir. 2017)

(internal citations omitted); see also Alternative Energy, Inc.

v. St. Paul Fire and Marine Ins. Co., 267 F.3d 30, 35 (1st Cir.

2001) (“A contract need not negate every possible construction

of its terms in order to be unambiguous.”).

     However, allowing the Defendants to introduce evidence from

Mr. Wargo that he had come to an agreement with Mr. Sullivan

about Ms. White’s salary would not require me to infer an

agreement within the contract.     The problem is not that the Term

Sheet failed to negate every possible construction of its terms;

it is that there is no reference in it whatsoever to deductions

or allocation of Mr. Sullivan’s expenses; nor does it clearly

state that it constitutes the entirely of the parties’

agreement.    What is more, Defendants have introduced evidence

into the record to suggest that there was a separate agreement

between the parties regarding Ms. White’s salary, giving rise to

a triable question of fact about the existence and validity of

such an agreement. Consequently, I will deny Mr. Sullivan’s

motion for summary judgment with respect to this aspect of his

Wage Act claim.

             c.   Failure to Pay the Minimum Wage

     Mr. Sullivan next contends that the Defendants violated the

Wage Act because they failed to pay him his commission on
                                  29 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 30 of 53
revenue earned between November 4, 2015 and December 31, 2015

until December 31st, and that they failed to pay him any wages

from January 1, 2016 to the end of his employment on February

16, 2016, in contravention of the requirements of the Act.8                                       The

Defendants’ response is three-fold: first, they point to the

fact that Mr. Sullivan was paid the commissions to which he was

entitled for these dates; second, they contend that commissions

are only covered by the Wage Act when they have been definitely

determined and become due and payable; finally, they argue that,

with respect to the wages owed between January 1 and February

16, 2016, the parties have an agreement that discharges any

monetary claims Mr. Sullivan may have.                                       The Defendants’ motion

for summary judgment on the Wage Act claim rests on the same

three assertions.

              Leaving aside the question of discharge for the moment,

both Mr. Sullivan’s and the Defendants’ arguments with respect

to this element of the Wage Act claim depend on the

interpretation of the phrase “gross flight charge revenue sales”

in the Term Sheet.                                        In particular, the parties disagree about

what revenue should be included in determining this figure, and

when this figure would have been “definitely determined” under

the Wage Act.                               Their disagreement focuses on two categories9 of

                                                            
8 There is no dispute here that Mr. Sullivan was not paid his
first commission until December 31, 2015, though his employment
started on November 4, 2015.
9  Though originally raised, there is no longer a dispute that
Mr. Sullivan is not entitled to any commissions for owner
flights.
                                                                     30 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 31 of 53
flight sales – charters from Lyon Aviation flights prior to

January 1, 2016 and flights booked prior to Mr. Sullivan’s

employment, including all bookings related to dry leases.                                   These

categories of charter flights, the Defendants argue, did not

result in any revenue for Dumont, meaning Mr. Sullivan was not

entitled to any commission from these flights.

                             d.             The Lyon Aviation Flights

              As a preliminary matter, the parties do not dispute that

Dumont did not earn a profit from any of the Lyon Aviation

flights prior to January 1, 2016.                                    Consequently, the Defendants

argue, the Lyon flights generated no revenue and should not be

considered when calculating the gross flight charge revenue

sales.                 Mr. Sullivan disputes this and contends that the

Defendants have conflated revenue with profit, meaning he was

entitled to receive a commission on the Lyon charter flights.

At the very least, then, there is a genuine dispute of material

fact regarding the scope of the term “gross flight charge

revenue sales” in the Term Sheet, especially because Mr.

Sullivan is able to point to revenue that Dumont was reporting

on Lyon charter flights.10

              The Defendants also argue that nothing in the Term Sheet

                                                            
10The Defendants also argue that because Mr. Sullivan failed to
dispute in his response to their statement of material facts
that Dumont did not earn any revenue or commissions on Lyon-
booked flights prior to January 1, 2016, that fact must be
deemed admitted. However, Mr. Sullivan’s response to the
Defendants’ statement of material facts does dispute this
contention, noting that Lyon flights were generating revenue for
the Defendants while he was an employee.
                                                               31 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 32 of 53
explicitly includes the Lyon flights.      However, there is also

nothing in the Term Sheet that excludes Lyon flights, and there

is evidence of record indicating that Mr. Sullivan was informed

that he was “already getting paid” for flights on Lyon’s

certificate.   As with the question of Ms. White’s salary then,

the question whether Mr. Sullivan was entitled to a commission

from the Lyon flights at least raises a triable issue of fact

that cannot be resolved at summary judgment.

     To the extent that Mr. Sullivan relies on the fact that he

had previously been paid commissions for some Lyon flights to

bolster his argument that he is owed commissions on other Lyon

flights, the Defendants make clear that their counterclaims are

partially based on these mistaken payments to Mr. Sullivan.

They contend that they never intended to pay him for any Lyon

flights, and to the extent they did, he was unjustly enriched.

Though it bears on the proper resolution of Defendants’

counterclaims, this argument does not otherwise support summary

judgment here with respect to Mr. Sullivan’s Wage Act Claim.

     However, even if there is a triable issue of fact with

respect to what Mr. Sullivan was owed, if anything, on the Lyon

Aircraft flights, Mr. Sullivan must still show that the

commissions were “definitely determinable” to succeed on a Wage

Act claim.   The Defendants have produced evidence, in the form

of Mr. Wargo’s deposition, that indicates Dumont would not know

the price or cost of flights booked through Lyon Aviation until

around the 20th day of the month following the flight.        Although
                                  32 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 33 of 53
the parties cannot, by law, contract around the requirements of

the Wage Act, the Wage Act was inapplicable until such time as

the commissions became arithmetically determinable, and Mr.

Sullivan has failed to rebut the Defendants’ evidence that the

commissions on the Lyon Aircraft flights were not definitely

determinable until, at the earliest, December 20, 2015.

     Consequently, Mr. Sullivan’s argument that payment of his

commission for Lyon Aircraft flights for November and December

2015 was unlawfully delayed fails as a matter of law.         To the

extent that Mr. Sullivan’s commission, when it was paid,

excluded the commission earned on the Lyon Aircraft flights, he

is entitled to recover that money.

          e.   Dry Leases and Flights Booked Prior to Employment

     The Defendants contend that Mr. Sullivan was not entitled

to earn a commission for flights booked before his employment

start date and with which he was not involved.       The Defendants

further contend that Mr. Sullivan did not sell any dry lease

flights during the period of his employment, so Mr. Sullivan is

entitled to no commissions from any dry lease flights that took

place during his employment period.      The Defendants also point

to the fact that commissions for dry lease flights were never

explicitly memorialized in the Term Sheet.

     Mr. Sullivan argues that the fact that dry lease flights

were not explicitly mentioned in the Term Sheet does not mean

that they were to be excluded.     Therefore, the contract itself,

which does not carve out an exception for the dry lease flights
                                  33 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 34 of 53
booked before Mr. Sullivan’s employment began, is at best

ambiguous.   Moreover, even if the dry lease flights were booked

before Mr. Sullivan’s employment period, Dumont charged owners

for dry leases when the flights took place, meaning Dumont

earned revenue on those flights during Mr. Sullivan’s employment

period.   Since the Term Sheet does not condition Mr. Sullivan’s

commission on when the flights were booked, he is entitled to

earn a commission on these flights.

     There is nothing in the Term Sheet that excludes flight

bookings with which Mr. Sullivan was not involved from the gross

flight charge revenue sales.     Nor is there any mention in the

Term Sheet that certain kinds of flights would not count toward

gross flight revenue.    Instead, the Term Sheet guarantees Mr.

Sullivan 75% of the three percent of gross flight charge

revenues that are allocated as sales department commissions

without any reference to timing.        As to the question of whether

revenue was generated, it appears that, based on the invoices,

some revenue was generated by these dry leases, or at least

revenue was reported to the owners.

     I find that there exists a triable issue of material fact

whether the dry lease flights are included within the gross

flight charge revenue sales, including those booked before Mr.

Sullivan’s start date.    Consequently, I will deny summary

judgment on the Wage Act claim with respect to the question

whether Mr. Sullivan was entitled to earn commissions for the

dry lease flights as he contends.
                                  34 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 35 of 53
                             f.             Failure to Pay After January 1, 2016

              Finally, the Defendants contend that they reached a mutual

agreement with Mr. Sullivan at the time his employment ended in

which both parties agreed to give up monetary claims against the

other.                 Consequently, Defendants argue, even if Mr. Sullivan is

entitled to wage payments after January 1, 2016, they can no

longer be held liable for those payments because of this

discharge.                         This argument fails as a matter of law.

              The Wage Act makes clear that “[n]o person shall by a

special contract with an employee or by any other means exempt

himself from [the Wage Act].”                                     M.G.L. c. 149 § 148.   That is,

“[a]n agreement to circumvent the Wage Act is illegal even when

‘the arrangement is voluntary and assented to.’”                                      Melia v.

Zenhire, Inc., 967 N.E.2d 580, 587-88 (Mass. 2012) (quoting

Camara v. Attorney Gen., 941 N.E.2d 1118 (Mass. 2011)).

              It is undisputed that the Defendants paid Mr. Sullivan his

portion of the sales department commission for charter sales in

November and December 2015 on February 12, 2016.                                     It is also

undisputed that he was not compensated for any work he did in

January or February 2016.                                      The reasons the Defendants gave for

not paying Mr. Sullivan are immaterial.11                                     In failing to pay him

for the time he worked for them in January and February 2016,

the Defendants violated the Wage Act.                                     The agreement between the


                                                            
11 This is true regardless of whether Mr. Sullivan agreed to
waive his rights under the Wage Act. See Melia, 967 N.E.2d at
588.
                                                                   35 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 36 of 53
parties to discharge any monetary obligations, then, does not

require me to grant summary judgment to the Defendants on the

Wage Act claim.

            g.    Conclusion

     For the reasons stated above, I find that there exists a

triable issue of fact with respect to whether Mr. Sullivan was

responsible for paying Ms. White’s salary, whether Mr. Sullivan

was entitled to earn a commission on the Lyon Aircraft flights

and on the dry leases, and what, if anything, Mr. Sullivan is

now owed.   Consequently, I deny both motions for summary

judgment on this question.

     2.     The FLSA Claim

     Mr. Sullivan contends that the Defendants, in failing to

pay him the minimum wage in November and part of December of

2015, and from January 2016 until the end of his employment on

February 16, 2016, violated the FLSA’s requirement to pay wages

in a timely manner.    The Defendants argue that the FLSA

protections do not apply to Mr. Sullivan because he falls within

the “outside salesman” exemption.       The Defendants also argue

that they paid him in a timely fashion, consistent with the

statute’s requirements.

     The FLSA requires that employers pay their employees a

statutory minimum wage, subject to certain exemptions.         See 29

U.S.C. §§ 206, 213.    In particular, the statute exempts “outside

salesm[e]n,” “as such terms are defined and delimited . . . by

regulations of the Secretary [of Labor]” from the purview of the
                                  36 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 37 of 53
wage and hour requirements established by the Act.        29 U.S.C.

§ 213(a)(1).    In addition, courts have interpreted the FLSA to

require that employers pay their employees promptly, though the

term “prompt” has not been clearly defined by the courts of

appeals.   Compare Biggs v. Wilson, 1 F.3d 1537, 1544 (9th Cir.

1993) (holding that the “failure to issue . . . paychecks

promptly when due violates the FLSA” and that, under the FLSA

wages were considered unpaid unless paid on an employee’s

regular pay day), with Rogers v. City of Troy, N.Y., 148 F.3d

52, 55 (2d Cir. 1998) (“[A]lthough the FLSA does include a

prompt payment requirement, that requirement is not violated

when an employer changes its pay schedule . . .”).

     Here, Mr. Sullivan’s claim that he was not paid in a timely

fashion under the FLSA is factually identical to his claim under

the Wage Act.   There is no doubt from the record that, at least

with respect to the work Mr. Sullivan performed in January and

February 2016, the Defendants failed to pay Mr. Sullivan

“timely” in compliance with the FLSA.      Regardless of the

definition of “timely,” there is no dispute that Mr. Sullivan

was never paid for that work.      Similarly, there is a genuine

question of material fact as to whether Mr. Sullivan was fully

and properly compensated for his work with Dumont in November

and December 2015.    See supra.    The more pertinent question with

respect to the FLSA claim is whether Mr. Sullivan’s employment

was subject to the FLSA at all.


                                   37 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 38 of 53
              Federal regulations12 define an outside salesman as any

employee “(1) [w]hose primary duty is: (i) making sales . . .,

or (ii) obtaining orders or contracts for services or for the

use of facilities for which a consideration will be paid by the

client or customer; and (2) [w]ho is customarily and regularly

engaged away from the employer’s place or places of business in

performing such primary duty.”                                          29 C.F.R. § 541.500.    The term

“primary duty” is further defined as “the principal, main, major

or most important duty that the employee performs.”                                            29 C.F.R.

§ 541.700(a).                               To determine an employee’s primary duty, I look

at “all the facts . . . with the major emphasis on the character

of the employee’s job as a whole.”                                            29 C.F.R. § 541.700(a).

“[W]ork performed incidental to and in conjunction with the

employee’s own outside sales . . . shall be regarded as exempt

outside sales work.”                                           29 C.F.R. § 541.500(b).

              The outside salesman exemption was designed “to address the

incompatibility of wage and hour requirements with the

individual character of the job performed by a salesperson who

works without time restrictions and who can earn as much or as

little as his ability and ambition dictate.”                                             Miranda-Albino v.


                                                            
12 Neither party has challenged the validity of these
regulations. Since the statutory framework of the Fair Labor
Standards Act specifically allows the Secretary of Labor to
promulgate regulations defining the scope of the outside
salesman exception, these regulations are entitled to great
deference. See Chevron U.S.A., Inc. v. Natural Resources
Defense Council, Inc., 467 U.S. 837 (1984); see also Hantz v.
Prospect Mortg., LLC, 11 F. Supp. 3d 612, 618 (E.D. Va. 2014)
(citing Patel v. Napolitano, 706 F.3d 370, 373 (4th Cir. 2013)).
                                                                        38 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 39 of 53
Ferrero, Inc., 455 F. Supp. 2d 66, 73 (D.P.R. 2006).        The

exemption is to be “narrowly construed against the employers

seeking to assert” it.    Nielsen v. DeVry, Inc., 302 F. Supp. 2d

747, 752 (W.D. Mich. 2003) (citing Arnold v. Ben Kanowsky, Inc.,

361 U.S. 388, 392 (196)).    “The exemption is premised on the

belief that exempt employees ‘typically earned salaries well

above the minimum wage’ and enjoyed other benefits that ‘se[t]

them apart from the nonexempt workers entitled to overtime

pay.’”   Christopher v. SmithKline Beecham Corp., 567 U.S. 142,

166 (2012).    It is the employer’s burden to prove an employee’s

exempt status.    Miranda-Albino, 455 F. Supp. at 73.

     In arguing that Mr. Sullivan should be considered an

“outside salesman”, the Defendants point to the fact that Mr.

Sullivan worked from his own home in Massachusetts and only

occasionally traveled to Dumont’s offices in Delaware.         The

Defendants also note that Mr. Sullivan took trips to numerous

states in order to visit aircraft sales clients and for business

conferences.   They also point to the fact that Mr. Sullivan

spent a significant amount of his time proactively reaching out

to prospective aircraft buyers and discussing aircraft sales

opportunities.   Indeed, Mr. Sullivan expressly testified that “a

large part of my job was looking through those e-mails and

trying to find opportunities to sell our planes.”

     However, the regulation makes clear that “[o]utside sales

does not include sales made by mail, telephone or the Internet

unless such contact is used merely as an adjunct to personal
                                  39 
 
       Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 40 of 53
calls.    Thus, any fixed site, whether home or office, used by a

salesperson as a headquarters or for telephonic solicitation of

sales is considered one of the employer’s places of business.”

29 C.F.R. § 541.502.      Indeed, an outside salesman is one “who

makes sales at the customer’s place of business or . . . at the

customer’s home.”      29 C.F.R. § 541.502 (emphasis added).

Therefore, Mr. Sullivan concludes, any work he did from his home

office is nonexempt, in-house work.         Since the majority of his

work took place at his home office, he argues, he cannot be

considered an outside salesman.

       In response, the Defendants contend that Mr. Sullivan

cannot prove how much time he spent working in his home office

and that Mr. Sullivan has admitted that he spent some amount of

time traveling to other states to visit aircraft sales clients.

However, the case law that the Defendants themselves cite makes

clear that “the amount of time spent performing exempt sales

work is useful, but not dispositive, in resolving an employee’s

‘primary duty.’”      Hantz v. Prospect Mortg., LLC, 11 F. Supp. 3d

612, 619 (E.D. Va. 2014).       Moreover, it is not Mr. Sullivan’s

burden to show how much time he spent working from his home

office; it is the Defendants’ burden to establish that he is an

outside salesman.

       The Defendants also argue that Mr. Sullivan’s home office

work was “incidental to and in conjunction with the employee’s

own outside sales or solicitation.”         Nielsen, 302 F. Supp 2d at

753.    Mr. Sullivan’s home office work, they contend, supported
                                     40 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 41 of 53
his sales conducted outside the office, and therefore the work

performed in his home office does not make him an “inside”

employee.                       However, Defendants have provided no further evidence

on the record to support this argument, and instead rely on

their contention that Mr. Sullivan has not provided an estimate

of how he divided his time.

              Though it is ultimately a question of law whether Mr.

Sullivan is an outside salesperson, how Mr. Sullivan spent his

time working for the Defendants is a question of fact, and it is

not one that I can resolve at this stage.                                     There is conflicting

evidence regarding Mr. Sullivan’s primary duties, and it is

unclear how often, or how regularly, he traveled to sell

aircrafts.

                 Consequently, I will deny motions for summary judgment

with respect to the FLSA claim.

              3.             Breach of Contract and Unjust Enrichment

              Mr. Sullivan next moves for summary judgment on his breach

of contract and unjust enrichment claims.                                     Both claims rely

heavily on Mr. Sullivan’s allegation that he is entitled to

compensation for the Cook aircraft, the Selldorff aircraft, and

the Saperstein aircraft.13                                     He also alleges that, under the

                                                            
13 Mr. Sullivan also briefly argues that the Defendants’ failure
to pay him a minimum wage constituted a breach of contract, in
addition to violating the Wage Act. Mr. Sullivan did not move
for summary judgment on this issue and, in any event, my
consideration of the Wage Act claim makes clear that there are
genuine issues of fact with respect to what Mr. Sullivan was
owed under the Term Sheet. Summary judgment on this basis will
therefore be denied.
                                                                   41 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 42 of 53
conditions of his employment, he was entitled to commissions on

charter flights sold during his employment, regardless of when

those flights took place.

        The Defendants argue that both claims are preempted by the

FLSA, and consequently, they are entitled to summary judgment

then.    Defendants also argue that Mr. Sullivan was paid in

accordance with any agreement existing between the parties and

that there is no contractual agreement between the parties that

entitles Mr. Sullivan to commissions in perpetuity.        In effect,

the Defendants focus on what they call the “logically absurd”

proposition that an employee who has terminated his employment

could still hope to be paid by an employer once he is no longer

working for that employer.

        As a preliminary matter, I note that Defendants’ position

regarding the FLSA strikes me as disingenuous, especially since

Defendants premised their opposition to Mr. Sullivan’s claims

under the FLSA on the proposition that he falls outside the

scope of the statute.    Furthermore, at least a portion of Mr.

Sullivan’s claims for breach of contract and unjust enrichment

are based on alleged agreements between the parties that were

entered into before Mr. Sullivan was employed by Dumont, or on

payments Mr. Sullivan believes should have been made after his

employment was terminated, meaning they fall outside the scope

of the FLSA.     See supra n. 6.   However, to the extent that Mr.

Sullivan’s claims are contingent on Dumont’s failure to

compensate him while he was an employee, they are preempted by
                                   42 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 43 of 53
the FLSA.                       See Cosman v. Simon Roofing & Sheet Metal Corp., 2013

WL 2247498 at *2 (D. Mass. May 17, 2013).

              Consequently, I will focus on the four bases Mr. Sullivan

has articulated that fall outside the scope of his Wage Act and

FLSA claims – the Cook sale, the Seldorff sale, the Saperstein

sale, and any entitlement to post-termination commissions.

                             a.             The Cook Aircraft Sale

              First, Mr. Sullivan contends that the Defendants breached

their contract with him by failing to pay him a 5% residual

commission for charter flights on the Cook aircraft after

January 1, 2016.                                     Because the contract between the parties with

respect to the Cook aircraft was formed before Mr. Sullivan was

formally employed by Dumont, Mr. Sullivan argues, he is entitled

to residual commissions on the aircraft regardless of his status

as an employee.14

              Here, it is undisputed that, at the time Mr. Sullivan

brokered the sale of the Cook plane, he was not employed by the

Defendants.                           It is also undisputed that the agreement relating

to the Cook aircraft entitled Mr. Sullivan to a 5% commission


                                                            
14Mr. Sullivan also suggests that the Defendants’ failure to pay
him this residual commission constitutes a violation of the Wage
Act because the Defendants treated his commission payments as
wages once they hired him. However, during the May 2018
hearing, I expressed my skepticism about this argument,
especially because the sale of the Cook aircraft took place
before Mr. Sullivan was employed by Dumont. Plaintiff’s counsel
ultimately conceded that the Cook aircraft falls outside the
scope of the Wage Act, so I will consider the parties’ arguments
with respect to this aircraft only under a breach of contract
theory.
                                                                  43 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 44 of 53
and did not include any agreement as to a limit period for the

charter payments.                                       Indeed, the Defendants have not pointed me to

anything in the record that shows the parties contemplated a

time limit on commissions for the Cook aircraft, despite my

invitation to do so.                                           Instead, Defendants seem to rest their

argument on the proposition that any agreement regarding the

Cook aircraft was incorporated into the Term Sheet and that the

agreement was ultimately terminated when Mr. Sullivan’s

employment was terminated.

              However, there is no record evidence that the parties

intended to incorporate the Cook aircraft agreement into the

Term Sheet.                           Though Dumont paid Mr. Sullivan’s residual

commissions as W-2 wages, the Term Sheet makes no mention of any

prior agreements between Mr. Sullivan and the Defendants.

Indeed, Defendants’ counsel conceded during the hearing that the

Cook transaction was separate from employment, and constituted a

separate agreement.                                            Despite having the opportunity to do so,

the Defendants have not presented me with any evidence to the

contrary.15

              Consequently, I find that the Defendants breached their

contract with Mr. Sullivan with respect to the Cook aircraft and

that Mr. Sullivan is entitled to unpaid commissions from the


                                                            
15Defendants also do not argue that the agreement between the
parties in February 2016 that neither side would owe the other
money going forward would preclude liability with respect to the
Cook aircraft. I will therefore not delve into this argument
here, since it is not properly before me.
                                                                         44 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 45 of 53
Cook aircraft from January 1, 2016 to August 22, 2017, when the

aircraft was decommissioned.

             b.     The Selldorff Aircraft

     Mr. Sullivan next argues that he is entitled to

compensation with respect to the Selldorff aircraft because he

introduced Mr. Selldorff to the Defendants prior this is term of

employment.       The Defendants respond that Mr. Sullivan never

brokered a sale to Mr. Selldorff, meaning there was no contract

between the parties and because the Defendants were not unjustly

enriched.

     It is undisputed that Mr. Sullivan brought Mr. Selldorff to

Dumont, prior to his employment with the Defendants, to look at

airplanes.    Eventually, on October 14, 2015, Mr. Selldorff

purchased an aircraft from the Defendants.       The parties dispute

whether Mr. Sullivan played a role in this sale, and whether Mr.

Selldorff abandoned any working relationship with Mr. Sullivan

and then approached the Defendants independently.        The

Defendants claim that Mr. Sullivan was solely trying to sell a

957DP aircraft to Mr. Selldorff, and that Mr. Selldorff never

purchased that aircraft.      Mr. Sullivan argues that he was

involved throughout, and presented a variety of types of

aircrafts to Mr. Selldorff, including the N947KK, which Mr.

Selldorff eventually purchased.

     To substantiate his claim, Mr. Sullivan argues that he and

Dumont had a general agreement that Mr. Sullivan would be

entitled to a portion of the aircraft purchase price if “[Mr.
                                    45 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 46 of 53
Sullivan’s] buyer makes the purchase.”         However, the documents

Mr. Sullivan directs me to do not evidence such a broad

agreement.        Instead, the email exchange between Mr. Sullivan and

Mr. Wargo involve a specific aircraft that, ultimately, Mr.

Selldorff did not purchase.       Furthermore, though I specifically

requested it, Mr. Sullivan has not pointed me to anything in the

record to suggest that the Defendants had a general agreement

that would entitle Mr. Sullivan to $50,000 (or some other

commission) for introducing Mr. Selldorff as a potential

purchaser, so long as he purchased something.

     Consequently, Mr. Sullivan has not provided evidence such

that a reasonable factfinder could conclude that a contract

existed between the parties that would entitle Mr. Sullivan to a

commission for the sale of the Selldorff aircraft.        Nor is there

anything in the record to show that the Defendants were unjustly

enriched or otherwise accepted or retained a benefit conferred

by Mr. Sullivan under circumstances that rendered this retention

inequitable.        See, e.g., Mass. Eye and Ear Infirmary v. QLT

Phototherapeutics, Inc., 552 F.3d 47, 57 (1st Cir. 2009);

Stevens v. Thacker, 550 F. Supp. 2d 161, 165 (D. Mass. 2008).

     I will therefore grant summary judgment to the Defendants

with respect to this claim.

             c.      The Saperstein Aircraft
     Mr. Sullivan also argues that he is entitled to recover a

commission relating to the Saperstein aircraft under a theory of


                                     46 
 
              Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 47 of 53
unjust enrichment.16

              A claim for unjust enrichment in Massachusetts requires

that there be “unjust enrichment of one party and unjust

detriment to another party.”                                   Mass. Eye and Ear Infirmary v. QLT

Phototherapeutics, Inc., 552 F.3d 47, 57 (1st Cir. 2009)

(citation and internal quotation marks omitted).                                    To prevail on

a claim of unjust enrichment, a plaintiff must show: “(1) a

benefit conferred upon the defendant by the plaintiff; (2) an

appreciation or knowledge of the benefit by the defendant; and

(3) the acceptance or retention of the benefit by the defendant

under circumstances which make such acceptance or retention

inequitable.”                               Stevens v. Thacker, 550 F. Supp. 2d 161, 165 (D.

Mass. 2008).

              Here, Mr. Sullivan’s claim for unjust enrichment fails as a

matter of law.                                 There was nothing inequitable in the contract

entered into between the parties.                                     Mr. Sullivan worked in sales

on behalf of the Defendants.                                   His contract provided that he

would make commissions from actual sales of aircraft.                                    While Mr.

Sullivan could have bargained with the Defendants about what

would happen to deposits when potential sales fell through, he

apparently did not do that and the Term Sheet did not allow Mr.

Sullivan to receive a sales commission when a sale did not

                                                            
16Though Dumont tried to sell an aircraft to Mr. Saperstein
during the period of Mr. Sullivan’s employment, Mr. Sullivan
does not dispute that the Term Sheet does not cover instances
such as this one, in which no sale ever closed. Nor does he
advance any argument that he is entitled to compensation for
this sale under the Wage Act or the FLSA.
                                                                47 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 48 of 53
close.   In such circumstances, when there is a written agreement

between the parties, I will not “imply [another] contract where

there is an existing express contract covering the same subject

matter.”   Zarum v. Brass Mill Materials Corp., 134 N.E.2d 141,

143 (Mass. 1956).

     Accordingly, I will grant summary judgment to the

Defendants with respect to any claim made by Mr. Sullivan

concerning the Saperstein transaction.

           d.   Other Unpaid Commissions

     Finally, Mr. Sullivan suggests that he is entitled to

commissions on the charter flights that were sold during his

employment, regardless of when the flights took place.         The

payment of these commissions would be governed by the Term

Sheet, which does not indicate that Mr. Sullivan is entitled to

payment in perpetuity.    However, the Term Sheet also does not

mention that Mr. Sullivan will no longer be entitled to

commissions if the employment relationship is terminated.

     Neither party devotes much time to this argument, and any

payment owed to Mr. Sullivan would be covered both by the Wage

Act and by the FLSA.   Mr. Sullivan’s claim for breach of

contract or unjust enrichment with respect to commissions earned

during the course of his employment are preempted by his

statutory claims.

     I therefore will grant summary judgment to the Defendants

with respect to the breach of contract and unjust enrichment

theories for recovery as to these commissions.
                                  48 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 49 of 53
     4.     The Defendants’ Counterclaims

     Finally, the Defendants bring three counterclaims against

Mr. Sullivan for breach of contract, unjust enrichment, and

recovery of money paid under mistake of fact.       In effect, the

Defendants contend that Mr. Sullivan failed to work diligently

for them, unlawfully retained monies to which he was not

entitled, and converted monies belonging to them by failing to

turn over sales proceeds to the Defendants.       Though any money

Mr. Sullivan improperly retained from a sale was ultimately

turned over, the Defendants contend that they incurred costs and

lost a charter customer because of Mr. Sullivan’s actions.         The

Defendants also allege that they made commission payments to Mr.

Sullivan to which he was not entitled.

     As a preliminary matter, the question whether the

Defendants overpaid Mr. Sullivan is entirely dependent on the

resolution of the Wage Act claims and the factual disputes

concerning the scope of the term “gross flight charge revenue

sales.”   Consequently, a genuine issue of material fact with

respect to that claim exists and cannot be resolved at this

juncture.

     With respect to the claims that Mr. Sullivan failed to work

diligently and unlawfully retained money during the course of

his employment, Mr. Sullivan argues that the Defendants have

failed to assert a “cognizable” injury for these claims.         He

also argues that the proper remedy for an underperforming


                                  49 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 50 of 53
employee is termination or some other kind of disciplinary

action, but not legal action.

     To the extent that the Defendants’ counterclaims are

dependent on an allegation that Mr. Sullivan failed to work

diligently, the Defendants do not have a cause of action.         See

Awuah v. Coverall N. Am., Inc., 952 N.E.2d 890, 897 (Mass. 2011)

(“If an employee’s work is inadequate, [the employer] is free to

implement sanctions, including termination; [the employer] is

not free to withhold—much less recapture—the employee’s earned

wages.”).   While Dumont was certainly within its rights to

terminate Mr. Sullivan’s employment and may be entitled to seek

a setoff for any concrete loss suffered, the Defendants cannot

maintain a counterclaim premised on the basis that Mr. Sullivan

did not perform his job.

     However, the Defendants here have also alleged that they

suffered identifiable damage as a result of Mr. Sullivan’s

actions during his period of employment.      Although there was no

formal allegation of theft, the Defendants allege, and Mr. Wargo

testified, that Mr. Sullivan retained money owed to Dumont.            The

money was ultimately returned, but the Defendants allege that

they incurred costs to uncover what they construe as a theft.

However, the Defendants also concede that there is insufficient

evidence to support the proposition that Mr. Sullivan stole

funds from Dumont.   Certainly the Defendants have not premised

their counterclaims on an allegation of theft; nor have they

made a clear argument about the basis of this claim.
                                  50 
 
     Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 51 of 53
     Consequently, I do not view Defendants’ counterclaims are

distinct from the claims arising under the Wage Act and for

breach of contract.    I will therefore grant summary judgment to

Mr. Sullivan with respect to the Defendants’ counterclaims, to

the extent that these claims are different from, and independent

of, the claims discussed above.

              V. THE DEFENDANTS’ OBJECTION TO SANCTIONS

     On September 12, 2017, Magistrate Judge Cabell issued an

order granting Mr. Sullivan’s motion for sanctions against the

Defendants.   The Defendants timely objected to Judge Cabell’s

ruling, arguing that his order was clearly erroneous and should

be vacated because the Defendants did not violate any court

orders and were in the process of producing the documents that

were the subject of Mr. Sullivan’s earlier motion to compel.

     I review the factual findings of a magistrate judge “under

the ‘clearly erroneous’ rubric.”         Phinney v. Wentworth Douglas

Hosp., 199 F.3d 1, 4 (1st Cir. 1999) (citing 28 U.S.C.

§ 636(b)(1)(A); FED. R. CIV. P. 72(a)).       Accordingly, I “must

accept both the trier’s findings of fact and the conclusions

drawn therefrom unless, after scrutinizing the entire record,” I

“form a strong, unyielding belief that a mistake has been made.”

Id. (quoting Cumpiano v. Banco Santander P.R., 902 F.2d 148, 152

(1st Cir. 1990)).

     Under FED. R. CIV. P. 37(b)(2)(C), Judge Cabell necessarily

made his decision regarding the necessity of imposing sanctions

based on a finding that the Defendants had failed to comply with
                                   51 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 52 of 53
the production orders he issued on May 26, 2017 and June 1,

2017.    However, Rule 37 “requires two things as conditions

precedent to engaging the gears of the rule’s sanction

machinery: a court order must be in effect, and then must be

violated.”     Ortiz-Lopez v. Sociedad Espanola de Auxilio Mutuo Y

Beneficiencia de Puerto Rico, 248 F.3d 29, 33 (1st Cir. 2001)

(quoting R.W. International Co. v. Welch Foods, Inc., 937 F.2d

11, 15 (1st Cir. 1991)) (internal quotation marks omitted).

        The Defendants assert that Judge Cabell’s order imposing

sanctions is clearly erroneous because they did not violate a

specific court order, and, in fact, turned over all relevant

discovery before the court-imposed discovery deadline.         Based on

case law from the First Circuit and the record before me, I

agree; the Defendants violated no specific order of the court

even if they gave varied and conflicting responses as

explanations for the delayed production of documents.         Assuming,

as I do, Judge Cabell was correct that Mr. Sullivan’s recourse

to a motion for sanctions was necessary, at least to effectuate

the production of the compelled discovery at issue, the decision

to impose sanctions was premature; the Defendants had already

started to turn over relevant documents and there was no

indication that they would otherwise fail to comply with Judge

Cabell’s production orders.

        Consequently, I will vacate Judge Cabell’s order, [Dkt.

70], and deny Mr. Sullivan’s motion for sanctions.


                                  52 
 
    Case 1:16-cv-10713-DPW Document 111 Filed 03/07/19 Page 53 of 53



                           VI. CONCLUSION

     For the reasons outlined above, I GRANT IN PART and DENY IN

PART the Defendants’ motion [Dkt. No. 89] for summary judgment.

I also GRANT IN PART and DENY IN PART the Plaintiff’s motion

[Dkt. No. 91] for summary judgment; I DENY the Plaintiff’s

motion [Dkt. No. 99] to strike.     Finally, I VACATE the Order

entered by Magistrate Judge Cabell on September 12, 2017 [Dkt.

No. 70] imposing sanctions after he allowed Mr. Sullivan’s

motion [Dkt. No. 64] for such relief.

     The parties shall on or before April 12, 2019 submit a

joint status report setting forth their views regarding

remaining steps which should be taken to bring this case to

final judgment in this court.     This case shall be set for a

status conference at 2:15 p.m. on April 16, 2019, to consider

the parties’ status reports.




                                 /s/ Douglas P. Woodlock_____
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                  53 
